Citation Nr: 1731944	
Decision Date: 08/08/17    Archive Date: 08/16/17

DOCKET NO.  09-32 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a low back disability. 

2.  Entitlement to service connection for bilateral carpal tunnel syndrome. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Schick, Associate Counsel
INTRODUCTION

The Veteran served on active duty from June 1985 to October 2007.

This case comes before the Board of Veterans' Appeals (the Board) from a June 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  Jurisdiction has subsequently been transferred to the RO in St. Petersburg, Florida. 

The Board remanded the Veteran's claims in November 2013 for a hearing.

The Veteran had a hearing before the undersigned Veterans Law Judge in March 2017.  A transcript of that proceeding has been associated with the claims file.

The issues are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


REMAND

The Veteran contends that he has bilateral carpal tunnel syndrome and a low back disability as a result of his work as missile and space system maintenance craftsman during active duty service which required him to turn a wrench and loosen bolts.  See Form DD 214.  He also asserts that the wear and tear of military service caused his back disability to develop over the years.

A review of the record reveals November 2007 bilateral wrist and elbow nerve conduction study (NSC) results which indicated a mildly abnormal study.  Specifically, the Veteran's sensory nerves were essentially normal, but slightly delayed in motor onset.  The motor nerves were moderately prolonged in latency, with the right median motor nerve being the most delayed.  The motor amplitudes were all reduced, with the left median motor nerve as the healthiest.  The F waves suggested that the cervical roots were involved.  Dr. K, private doctor, determined that the Veteran does meet electrodiagnostic criteria for carpal tunnel, but did not think that correction at the wrists would resolve his symptoms.  Additionally, an October 2006 STR noted "L wrist" and "home treatment" and indicated that the Veteran wears personal protective equipment (PPE).  As there is evidence of a current disability and potential evidence of in-service incurrence or aggravation of a disease or injury, remand for VA examination is warranted.

With regard to the lumbar spine disability, the Veteran was afforded 90 days after his March 2017 hearing to submit additional evidence, to include evidence of a current lumbar spine disability.  Such evidence was not received.  However, as the claim for carpal tunnel syndrome is being remanded, and due to the passage of time, the Board will afford the Veteran another VA examination to assess the current severity of his back disability to ascertain whether such disability exists.

Updated VA treatment records should also be obtained on remand.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain all outstanding VA treatment records.  All obtained records should be associated with the evidentiary record.

The Veteran should be afforded an opportunity to submit any private treatment records pertaining to his disabilities on appeal, to include from the University of Wyoming Family Practice Center and from treatment providers in Huntsville, as identified during his hearing.

2.  Thereafter, schedule the Veteran for VA examinations with an appropriate examiner to determine the nature and etiology of the Veteran's bilateral carpal tunnel syndrome and lumbar spine disability claims.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report must include a notation that this record review took place. 

A complete history should be elicited directly from the Veteran, and any tests and studies deemed necessary by the examiner should be conducted.  All findings should be reported in detail.  The examiner should provide the following information:

(a) Identify any currently diagnosed left and/or right carpal tunnel syndrome and any currently diagnosed lumbar spine disability.  All diagnoses of record including Dr. K's November 2007 diagnosis of carpal tunnel syndrome should be addressed by the VA examiner.

(b) Provide an opinion regarding whether it is at least as likely as not (50 percent probability) that any currently diagnosed left and/or right carpal tunnel syndrome and lumbar spine disability was caused by, or is otherwise related to, the Veteran's active duty service, to include the impact of the wear and tear of military service, to include turning wrenches and loosening bolts. 

(c) In rendering the requested opinions, the examiner should discuss the prior October 2007 VA examination report; Dr. K's November 2007 diagnosis; April 2006 STR treatment for lumbar/sacral sprain/strain; October 2006 STRs which noted "L wrist" and "home treatment" and indicated that the Veteran wears personal protective equipment (PPE); and August 2007 report of medical assessment wherein the Veteran reported worsening back pain.

All opinions provided must include a complete rationale and explanation of the basis for the opinion based upon review of the evidence of record, the clinical examination, and with consideration of the Veteran's statements.  If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

3.  After the development requested above has been completed to the extent possible, the AOJ should again review the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran and his representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







	(CONTINUED ON NEXT PAGE)
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





______________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


